DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Amendment
The amendment of 6/17/2022 has been entered.  
1) Independent claim: 1 and 8.
2) Claims canceled: 2, 6, 9 and 13. 
Claim Status
Claims 1, 3-5, 7-8, 10-13 and 14 are pending.  They comprise of 2 groups:
1) Article: 1, 3-5 and 7, and   
2) Method: 8, 10-12 and 14.

All appear to have similar scope and will be rejected together.
As of 6/17/202, independent claim 1 is as followed:
1. A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions to perform a method of:
[1] determining first information based on an image of a vehicle image within an image;
	[2] determining whether the vehicle is a booked vehicle based on the first information when a comparison information matches the first information or when there is a predetermined association between the comparison information and the first information; 
	[3] providing, with a user, second information when the vehicle is determined to be the booked vehicle, the second information indicating that the vehicle is the booked vehicle, and 
	[4] displaying the vehicle image and the second information on a screen of a computer with a position of the second information on the screen being determined based on a position of the image of the vehicle on the screen.
	Note: for referential purpose, numerals [1]-[4] are added to the beginning of each element. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of October 2019

Claims 1, 3-5, 7 (article) and 8, 10-13 and 14 (method) 1-14 (all) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then displaying a result of the analysis, vehicle image and a second information, to a user indicating the vehicle is booked. 
In other word, this is a typical “analytics system” applying on an asset.  This judicial exception is not integrated into a practical application because it’s merely collect data, analyze data using a plan/model, and provide analysis results and recommendation. 
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1, 3-5, 7 (article) and 8, 10-13 and 14 (method):
	Claim category:
(1) Article1: 1, 3-5 and 7, and
(2) Method1: 8, 10-12 and 14.
Analysis:

1. Article: claims 1, 3-5 and 7, are directed to an article, a computer program product, for analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result, a display of the vehicle and a second information, to a user indicating the vehicle is booked. (Step 1:Yes).
3. Process: claims 8, 10-12 and 14, are directed to a process; i.e., a series of steps or acts, for analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result, a display of the vehicle and a second information, to a user indicating the vehicle is booked.  (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


(1) MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:

Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis:
Claims 1, 3-5, 7 (article) and 8, 10-13 and 14 (method) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?

Independent method claim 1 is directed to a process for analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result, a display of the vehicle and a second information, to a user indicating the vehicle is booked, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when analyzing the condition of a vehicle using a predictive model and the predictive model would generate predictive data indicating the health/condition of the asset and the model provides a result, a determination that the vehicle is booked and provide information to a second user of the analysis result.  The claim scope appears to be a modeling process for determining operating condition of a vehicle by collecting the asset operating data, analyzing the data to determine vehicle condition, i.e. booked, and provides recommendation to the asset based on analysis.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
This judicial exception is not integrated into a practical application because it deals with well known condition analysis of an asset/vehicle, see “abstract”.
The claims appear to be more of well known business problem for analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result to a user indicating the vehicle is booked.  The problems indicated in the “Background” appear to be resolved by using generic computers for analysis automation.  The improvement of the claimed invention due to the use of a predictive model and “computer automation” is not consider to be a practical application.  
Claim 1 recites a method, comprising:	
[1a] receiving information (vehicle image)	Data collecting, insignificant extra-solution activity (IE-SA).
[1b] determine 1st information. .	  		Mental process.
[2] determine whether the vehicle is booked.		Mental process.
[3] providing 2nd information to a user.	Data transmitting, IE-SA (post solution activity).  
[4] displaying information (image and 2nd info..)	Displaying data, IE-SA.
	Thus under Step 2A prong 1 or (i), the limitations of steps [1]-[4] recites steps which may fit within the Revised Guidance category of “mental processes”.

(2) Step 2A, Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 1, as a whole, is focused on “business process management” by analyzing operating condition of an asset (machine or equipment or engine) using a predictive model and outputting predicting results.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result to a user indicating the vehicle is booked.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of an engine or asset or system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Fig. 1, server 30, and specification [004-0088], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result to a user indicating the vehicle is booked.
The step of performing “determining first information, determining whether a vehicle is booked, and providing a second information” is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result to a user indicating the vehicle is booked.
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, step 1 and 3, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 3 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result to a user indicating the vehicle is booked.
(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer system, server, and communication software to perform all the business steps of: 
[1a] receiving information (vehicle image)	
[1b] determine 1st information. .	  		
[2] determine whether the vehicle is booked.		
[3] providing 2nd information to a user, and 
[4] displaying information (image and 2nd info..)	.
	  
The Analytics computer system in the [4] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer functions of: determining, analyzing, identifying the service and providing information.  The additional steps of receiving, transmitting, etc. are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result to a user indicating the vehicle is booked are well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to perform the 
using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result to a user indicating the vehicle is booked using a generic computer component.  As shown in the specification ¶¶ [0004-0088], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of analyzing operating condition of vehicle (machine or equipment) by determining whether the vehicle is booked or not, if it is, then providing a result to a user indicating the vehicle is booked, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Fig. 1, to carry out the steps [1]-[3] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, analyzing, monitoring, determining, and transmitting), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image2.png
    319
    722
    media_image2.png
    Greyscale

The current claimed invention is similar to that of Electric Power Group cited above, which is collecting information, analyzing it, and displaying certain results (determination when the service is needed) of the analysis.  
As for dep. claim 3, which deal with features of the 3rd information, this further limits the scope of the abstract idea “information types or features”, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 4, which deal with features of the 1st information, this further limits the scope of the abstract idea “information types or features”, however, it’s not considered as being “significantly more” or “adding an inventive concept” to the independent claim.
As for dep. claim 5, which deal with the booking analysis result, i.e. transferring a request, this further limits the scope of the abstract idea “booking analysis”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 7, which deal with the displaying vehicle image and information, this further limits the scope of the abstract idea “booking analysis results”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 6-7 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1, 3-5, 7-8, 10-12 and 14 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
1) 

    PNG
    media_image3.png
    141
    683
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    313
    685
    media_image4.png
    Greyscale

	As shown above, applicant’s responses on pages 5-6 that the current claimed invention recites improvement to ride-sharing software and the functioning of the ride-share system on the computer network are not persuasive because there are no citations of “ride-sharing software” or ‘function of the ride-share system on the computer network” in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The comment on page 6 of providing “a meaningful improvement to software user experience” is noted but this limitation is not cited in the claim as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6;30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689